MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
The sole question presented for review is the sufficiency of the evidence to show that the appellant was the driver of the vehicle involved in the collision.
Officers Moninghoff and McDonald of the El Paso police force testified that they received a call to investigate a collision and, arriving upon the scene within five minutes, found that two automobiles which had been parked at the curb had been hit by a passing automobile which had left the scene, that they secured the license number of such automobile, ascertained the name and address of the alleged owner, and proceeded at once to such address. When they arrived, they saw the appellant, who was intoxicated and who admitted to them that he was the driver of the automobile near which he was standing and had been in an accident.
As corroboration of such extra judicial confession, we have the following facts:
1. The two automobiles had been hit by another automobile which had left the scene.
2. Within 15 minutes after receiving the report of such collision, the officers interviewed the appellant, who was stand*331ing by an automobile which they found to have sustained considerable damage to its “right front.”
The appellant did not testify or offer any evidence in his own behalf.
We find this evidence sufficient to corroborate such confession. Williams v. State, 156 Texas Cr. Rep. 636, 245 S.W. 2d 709; Teague v. State, 160 Texas Cr. Rep. 532, 272 S.W. 2d 364; Patterson v. State, 159 Texas Cr. Rep. 478, 265 S.W. 2d 120; 45 A.L.R. 2d 1335n.
The judgment of the trial court is affirmed.